OPINION

Per Curiam:

This appeal challenges the sufficiency of the evidence to support the verdict of guilty of robbery returned by a jury against the appellant. We have reviewed the evidence contained in the record and find that it supports the verdict.
Here the appellant contends that because he was wearing a stocking mask that his identity was so concealed that it was impossible for any witness to have accurately identified him. However, one of the victims testified that he had seen the .appellant in a nearby establishment earlier in the day and recognized him as the same person who committed the robbery by the clothing that he was wearing as well as by his moustache and the color of his hair. The other victim positively identified him by his moustache, imperfect teeth and the color of his hair; while more than one witness recognized the gun *219found with him, at the time of his arrest, as the weapon used by him during the holdup. An employee of a neighboring car rental establishment positively identified the appellant as the person he had seen near the entrance of the place of the robbery shortly before it occurred and he also testified to the presence in the vicinity of the Buick automobile in which the appellant was later arrested. There was also other evidence presented to the jury that tended to connect the appellant with the robbery. See Boone v. State, 85 Nev. 450, 456 P.2d 418 (1969), where the witness had an opportunity prior to the out of court confrontation to thoroughly observe the defendant, and we held that identification to be sufficient.
Assuming the existence of every fact which the jury could have reasonably deduced from the evidence to reach the verdict, there is every hypothesis to support the finding of sufficient substantial evidence to support the verdict reached in the trial court. State v. Bourdlais, 70 Nev. 233, 255, 265 P.2d 761, 771 (1954); Pinana v. State, 76 Nev. 274, 352 P.2d 824 (1960); Polito v. State, 71 Nev. 135, 282 P.2d 801 (1955); Henry v. State, 83 Nev. 194, 426 P.2d 791 (1967); Crowe v. State, 84 Nev. 358, 441 P.2d 90 (1968); Cross v. State, 85 Nev. 580, 460 P.2d 151 (1969); McGuire v. State, 86 Nev. 262, 468 P.2d 12 (1970).
The judgment appealed from is affirmed.